NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 19, 2019 *
                               Decided August 20, 2019

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 19-1316

KEIRAND R. MOORE,                              Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Central District of Illinois.

      v.                                       No. 15-cv-1058

STATE FARM MUTUAL                              Thomas P. Schanzle-Haskins,
AUTOMOBILE INSURANCE                           Magistrate Judge.
COMPANY,
     Defendant-Appellee.

                                      ORDER

        Keirand Moore appeals the entry of summary judgment in favor of his former
employer, State Farm Mutual Automobile Insurance Company. In the district court, he
principally argued that State Farm denied him a promotion, subjected him to a hostile
work environment, and fired him because of his race and because he complained about
racial discrimination. See 42 U.S.C. §§ 2000e-2, 2000e-3.


      *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 19-1316                                                                          Page 2



       In a thorough opinion by a magistrate judge who presided by consent of the
parties, 28 U.S.C. § 636, the district court explained why no rational factfinder could
find State Farm liable. First, State Farm did not have an open position when Moore
sought a promotion. Second, any harassment that he suffered had no connection to a
statutorily protected class. Finally, no evidence (other than timing, which was by itself
insufficient) connected his firing to his previous charges of discrimination.

        On appeal, Moore has submitted an opening brief that does not comply with the
Federal Rules of Appellate Procedure. In addition to (and despite) being severely
oversized, it fails to advance a single legal reason to question the district court’s
analysis. See FED. R. APP. P. 28(a)(8)(A). It provides no citations to legal authorities or
parts of the evidentiary record beyond a single reference to Moore’s deposition in
which he touted his qualifications. In its extended narrative of Moore’s employment
history, the brief quibbles with the district court’s presentation of the facts, but it does
not analyze the legal significance or materiality of any purported errors. Furthermore,
to support this protracted narrative, Moore points only to websites describing the
technical aspects of his job as well as an appendix of largely irrelevant documents. For
all we can tell from Moore’s disdain for record citations, however, he presented none of
this to the district court.

        In response to Moore’s radically deficient brief, State Farm asks that we
summarily affirm the judgment. But our ordinary procedure is to dismiss an appeal for
failure to supply a minimally adequate brief, see Anderson v. Hardman, 241 F.3d 544,
545–46 (7th Cir. 2001), and we will do so here. Though we construe all pro se filings
liberally, even uncounseled litigants like Moore must present an “articulable basis for
disturbing the district court’s judgment.” Id. at 545. “[W]e cannot fill the void by
crafting arguments and performing the necessary legal research.” Id. Because Moore has
failed to articulate a legal argument for reversal and we see no obvious errors, this
appeal is

                                                                               DISMISSED.